Opinion by
Senior Judge Rogers,
The Township of Doylestown has appealed from an order of the Court of Common Pleas of Bucks County affirming the action of the Zoning Hearing Board of the Township of Doylestown overturning the rejection by the township zoning officer of Culbro Corporations application for zoning permission to establish a nursery and nursery-sales yard in the O-L (Office Laboratory) zoning district where agricultural uses including nurseries and nursery-sales yards are permitted as of right. We affirm the order on the able opinion of the trial judge, the Honorable Paul R. Beckert, reported at D. & C. 3d ( ).
Order
And Now, this 8th day of July, 1986, the order of the Court of Common Pleas of Bucks County in the above-captioned matter is affirmed.